Title: To Benjamin Franklin from Samuel Cooper, 15 November 1770
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir,
Novr. 15. 1770.
I wrote you the 6. Inst. acknowledging the Receit. of your very obliging Packet of June 8th. and mentioning the Use I have made of your Letter &c among some of the leading Men in our H. of Represent. in whom I could confide. They agreed with me that your Principles were incontestible, your reasoning clear and conclusive, and supported by History and Fact. The King has an undoubted Right to absolve any of his Subjects from their Allegiance to himself; certainly then from their Subjection to Parliament, which was evidently done by our Charters. The Security for every reasonable Advantage we can afford our Fellow Subjects in Britain is, that their Sovereign is our’s: That living with them as the superior state he may be suppos’d to have a Predilection for them; that the Consent of a Governor appointed by himself, and removeable at his Pleasure is necessary to constitute a Law; That even these Laws, for I particularly refer to the Massachusetts, the chief Object of Jealousy, and Malice are subject to the Royal Controll by the Advice of a British Council: that the Governor has a Negative upon the Council, not only a Branch of the Legislative, but of that Authority and Influence in other Respects which Negative creates a greater Dependence than the Choice of the Council by the Representatives in Conjunction with themselves: that the Governor has the Appointment of all officers civil and military, (the Advice and consent of the Council having long been reduc’d to a mear Shadow) which creates naturally a great Interest in the lower House, and among the Body of the People in Favor of Prerogative: To all which may be added the natural affection of an infant Colony to the Parent State, unless subdu’d by hard Usage, and the natural Authority deriv’d upon the former by the latter. Whoever takes a View of these Advantages collectively and in all their Extent, as they have in Fact been found to operate, must be convinc’d that had Things been left exactly as they stood before the Stamp Act Britain would have been far from having any just Reason to complain of the Independence of our Constitution. We had indeed scarce any Thing left on the Side of Privilige but the Granting of our own Monies for the Support of Government and the furnishing necessary military Aids to the Crown. This Palladium seems about to leave us; for after all the Complaints made of our Obstinacy and Ungovernableness we are daily paying Taxes not granted by us, but exacted from us for both these Purposes; so that we are in a worse Situation than our fellow Subjects in Ireland——We have an Army quarter’d among us independent of any Supplies to be freely given by us; We have Pensioners not indebted for what they receive to any Grant of our own Parliaments; and this may soon become the Case of our governor, and principal Civil officers: for already Lord Dunmore has a Warrant upon the American for £2000 sterling per Annum, commencing from the Date of his Commission in January last. I doubt not of your best Endeavors to obtain a Redress of so capital a Grievance, and of all others which we have just reason to complain of. The House I am told have addrest a long Letter to you, in which I suppose they will be enumerated. I send you this by a safe hand, Mr. Isaac Smith, a young Gentleman of good Sense, and literary accomplishments; who goes abroad for the Improvement of his Mind, and the enlarging his Observations. With great Esteem, and the warmest Attachment, I am, dear Sir, Your most obedient and most humble Servant
S. Cooper
Dr Franklin.Copy to Dr Franklin.
